            Case 2:18-cv-01162-DSC Document 53 Filed 10/27/20 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD NEWELL,                                   )
                                                 )
                 Plaintiff,                      )
                                                 )
       v.                                        )   2:18cv1162
                                                 )   Electronic Filing
HEATHER CLEM-JOHNSON,                            )
acting in her official                           )
capacity, STEVEN LAW                             )
an individual acting in his official capacity,   )
CHARLES HASSENFELDT,                             )
an individual acting in his official capacity,   )
DANIEL BIDDLE                                    )
an individual acting in his official capacity,   )
and ANTHONY SVETZ                                )
an individual acting in his official capacity,   )
                Defendants.                      )


                                    MEMORANDUM ORDER

       AND NOW, this 27th day of October, 2020, upon due consideration of plaintiff's motion

to amend his complaint and defendants' opposition thereto, IT IS ORDERED that [48] the

motion be, and the same hereby is, granted. Plaintiff shall file his Third Amended Complaint

without delay.

       At this juncture the differences between the gravamen of the Second Amended Complaint

and the proposed Third Amended Complaint do not create an undue burden or prejudice for

defendants. Pretrial submissions have not yet been filed. The defendants to be added have

participated in discovery and, although there may be a need for some addition discovery, any

such undertakings likely will be minimal. And the litigation will be streamlined by removing the

claims against two defendants and keeping it focused on the information generated from the

completed discovery. For these reasons, defendants' arguments of undue prejudice are

unavailing.

                                                     s/David Stewart Cercone
       Case 2:18-cv-01162-DSC Document 53 Filed 10/27/20 Page 2 of 2


                                         David Stewart Cercone
                                         Senior United States District Judge
cc:   Joel Sansone, Esquire
      Elizabeth Tuttle, Esquire
      Massimo A. Terzigni, Esquire
      John P. Senich, Jr., Esquire


      (Via CM/ECF Electronic Mail)




                                     2
